In an action for separation or divorce, defendant appeals, (a) as- limited by his brief, from so much of an order of the Supreme Court, Queens County, dated May 24, 1972, as, upon reargument, adhered to the original decision awarding plaintiff $60 per week temporary alimony and child support and $750 for her counsel fee; and (b) from an order of the same court, dated March 13, 1972, which granted plaintiff’s motion to adjudge defendant in contempt for failure to make the required temporary alimony and support payment's and the required counsel fee payment. Order of May 24, 1972 affirmed insofar as appealed from and order of March 13, 1972 affirmed, with one bill of $10 costs and disbursements. We have repeatedly noted that the proper remedy for any seeming inequity in a temporary order for the payment of alimony and support based on conflicting affidavits is a speedy trial. The facts as to finances and standard of living of the parties can best'be developed at the trial (Bogut v. Bogut, 38 A D 2d 829; Tobias v. Tobias, 36 A D 2d 643; Lebovics v. Lebovics, 34 A D 2d 783). Defendant, of course, is not precluded from making any application to Special Term that he may deem appropriate. Rabin, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.